United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 18-2928
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

             Shannon Lee Paxton

    lllllllllllllllllllllDefendant - Appellant
       ___________________________

              No. 18-2971
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

             Shannon Lee Paxton

    lllllllllllllllllllllDefendant - Appellant
                    ____________

  Appeals from United States District Court
for the Southern District of Iowa - Des Moines
                ____________
                              Submitted: May 17, 2019
                               Filed: August 14, 2019
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and KOBES, Circuit Judges.
                             ____________

PER CURIAM.

       Just months after his release from federal prison, Shannon Lee Paxton launched
an expansive methamphetamine trafficking operation in Des Moines. A year later,
Paxton pleaded guilty to five different drug and firearms related offenses: conspiracy
to distribute methamphetamine, 21 U.S.C. §§ 846 and 841(a)(1); distribution of
methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(A); possession with intent to
distribute methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)(1)(A); being a felon in
possession of a firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2); and the possession of
a firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). The
district court1 sentenced Paxton to 366 months in prison on these counts,2 which was
fifty-four months below the range recommended by the U.S. Sentencing Guidelines.
Paxton appeals, arguing that his sentence is substantively unreasonable. We disagree
and affirm the district court.




      1
       The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
      2
         Paxton was separately sentenced to an additional twenty-four months for
violating the terms of his supervised release. Sent. Tr. 20-21. Although he
initially appealed this portion of his sentence, he abandoned that claim in his
briefing. Appellant Br. at 2.

                                         -2-
       Paxton’s sole argument on appeal is that the district court’s sentence was
substantively unreasonable because it failed to adequately consider three factors: his
age, substance abuse history, and mental health issues. “We consider the substantive
reasonableness of [a] sentence imposed under an abuse-of-discretion standard.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). “A district
court abuses its discretion when it (1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” Id. (internal quotations and citation
omitted).

       We reject Paxton’s argument for two reasons. First, the record shows that the
district court did consider his age, history of substance abuse, and mental health
issues. As to his age, just minutes after his attorney raised the age Paxton would be
upon release as a mitigating factor, the court highlighted that Paxton “is a 47-year-old
man.” Sent. Tr. at 15-18. The court also specifically noted that Paxton’s “substance
abuse history reaches back to the age of 14 with alcohol and marijuana, 15 for
cocaine abuse, and then at the age of 20 Defendant began using methamphetamine.”
Id. at 18-19. Further, the court made special mention of his “mental health issues,
including bipolar disorder and anxiety and depression . . . .” Id. at 18.

       Paxton’s argument also fails for a second reason: nothing in the record suggests
that the district court improperly weighed the factors relevant to his sentence. It is
rare that a below-the-Guidelines sentence is substantively unreasonable by reason of
being excessive. See United States v. Merrell, 842 F.3d 577, 585 (8th Cir. 2016)
(“[W]hen a district court has sentenced a defendant below the advisory Guidelines
range, it is nearly inconceivable that the court abused its discretion in not varying
downward still further”) (quotation omitted). And Paxton faces a particularly tall
order here, because his sentence was fifty-four months below the Guidelines’
prescribed range. Nor do the specifics of Paxton’s offenses help his cause. He was

                                          -3-
the organizer and leader of a drug trafficking organization the district court described
as “horrifying, truly horrifying.” Sent. Tr. at 17. In its few months of existence, it
handled “almost unquantifiable amounts of methamphetamine as far as a community
of Des Moines’ size,” “trafficked in firearms,” and “had huge sums of cash.” Id. In
explaining the reason for its downward variance, the district court noted its view that
the methamphetamine guidelines “are far too high.” Id. at 19. But even that reason
had limited application for Paxton because the amount of methamphetamine involved
was “at a minimum . . . 13 times” that required to qualify for the applicable base level
offense. Id. We see no reason to believe that Paxton’s sentence is unreasonable.

      Affirmed.
                        ______________________________




                                          -4-